UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34533 CELADON GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3361050 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 9503 East 33rd Street One Celadon Drive Indianapolis, IN 46235-4207 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code): (317) 972-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes []No [X] As of May 10, 2016, 28,219,390 shares of the registrant's common stock, par value $0.033 per share, were outstanding. CELADON GROUP, INC. Index to March 31, 2016 Form 10-Q Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Income for the three and nine months endedMarch 31, 2016 and 2015 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended March 31, 2016 and 2015 (Unaudited) 4 Condensed Consolidated Balance Sheets at March 31, 2016 (Unaudited) and June 30, 2015 5 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2016 and 2015 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 Part II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4 Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 2 Table of Contents PART I.FINANCIAL INFORMATION Item I.Financial Statements CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars and shares in thousands except per share amounts) (Unaudited) Three months ended Nine months ended March 31, March 31, OPERATING REVENUE: Freight revenue $ Fuel surcharge revenue Total revenue OPERATING EXPENSES: Salaries, wages, and employee benefits Fuel Purchased transportation Revenue equipment rentals Operations and maintenance Insurance and claims Depreciation and amortization Communications and utilities Operating taxes and licenses General and other operating Gain on disposition of equipment ) Total operating expenses Operating income Interest expense Interest income (7 ) Other income ) ) Income from equity method investment ) ) Income before income taxes Income tax expense Net income $ Income per common share: Diluted $ Basic $ Diluted weighted average shares outstanding Basic weighted average shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three months ended Nine months ended March 31, March 31, Net income $ Other comprehensive loss: Unrealized gain (loss) on fuel derivative instruments, net of tax ) Unrealized gain (loss) on currency derivative instruments, net of tax ) Foreign currency translation adjustments, net of tax ) ) ) Total other comprehensive income (loss) Comprehensive income $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents CELADON GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2016 and June 30, 2015 (Dollars and shares in thousands except par value) (unaudited) March 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $1,526 and $1,002 at March 31, 2016 and June 30, 2015, respectively Prepaid expenses and other current assets Tires in service Leased revenue equipment held for sale Revenue equipment held for sale Income tax receivable Deferred income taxes Total current assets Property and equipment Less accumulated depreciation and amortization ) ) Net property and equipment Tires in service Goodwill Investment in unconsolidated companies Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued salaries and benefits Accrued insurance and claims Accrued fuel expense Accrued purchased transportation Accrued equipment purchases Deferred leasing revenue and related liabilities Other accrued expenses Current maturities of long-term debt Current maturities of capital lease obligations Total current liabilities Long-term debt, net of current maturities Capital lease obligations, net of current maturities Other long term liabilities Deferred income taxes Stockholders' equity: Common stock, $0.033 par value, authorized 40,000 shares; issued and outstanding 28,719 and 28,342 shares at March 31, 2016 and June 30, 2015, respectively Treasury stock at cost; 500 shares at March 31, 2016 and June 30, 2015 ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of equipment ) ) Stock based compensation Deferred income taxes Provision for doubtful accounts Changes in operating assets and liabilities: Trade receivables ) Income taxes Tires in service ) Prepaid expenses and other current assets ) ) Other assets ) ) Leased revenue and revenue equipment held for sale ) ) Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds on sale of property and equipment Purchase of businesses, net of cash acquired ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from bank borrowings and debt Payments on bank borrowings and debt ) ) Dividends paid ) ) Principal payments under capital lease obligations ) ) Proceeds from issuance of stock 51 Net cash used in financing activities ) ) Effect of exchange rates on cash and cash equivalents ) Increase/Decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ Lease obligation incurred in the purchase of equipment $ $ Conversion of capital leases to operating leases $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents CELADON GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2016 (Unaudited) 1.Basis of Presentation References in this Report on Form 10-Q to “we,” “us,” “our,” “Celadon,” or the “Company” or similar terms refer to Celadon Group, Inc. and its consolidated subsidiaries. All inter-company balances and transactions have been eliminated in consolidation. The accompanying condensed consolidated unaudited financial statements of Celadon Group, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America and Regulation S-X, instructions to Form 10-Q, and other relevant rules and regulations of the Securities and Exchange Commission (the “SEC”), as applicable to the preparation and presentation of interim financial information. Certain information and footnote disclosures have been omitted or condensed pursuant to such rules and regulations. We believe all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Results of operations in interim periods are not necessarily indicative of results for a full year. These condensed consolidated unaudited financial statements and notes thereto should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended June 30, 2015. The preparation of the financial statements in conformity with United States generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. 2.Earnings Per Share A reconciliation of the basic and diluted earnings per share is as follows (in thousands, except per share amounts): Three months ended Nine months ended March 31, March 31, Weighted average common shares outstanding – basic Dilutive effect of stock options and unvested restricted stock units Weighted average common shares outstanding – diluted Net income $ Earnings per common share: Diluted $ Basic $ There were no shares that were considered anti-dilutive for the three-month or nine-month periods ended March 31, 2016 or March 31, 2015. 7 Table of Contents CELADON GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2016 (Unaudited) 3.Stock Based Compensation The following table summarizes the components of our stock based compensation program expense (in thousands): Three months ended Nine months ended March 31, March 31, Stock compensation expense for options, net of forfeitures $
